Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-43 and 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “identifying ones of the light intensity measurements from exposed regions”. It is not clear what to which “ones” the claim is referring.  Appropriate correction is required.
Claim 32 recites “is operable to determine ones of the light intensity measurements”. It is not clear what to which “ones” the claim is referring.   Appropriate correction is required.
Claim 33 recites “is operable to identify the ones of the light intensity measurements…”. It is not clear what to which “ones” the claim is referring.  Appropriate correction is required.
Claim 34 recites “wherein the reference feature comprises an encoding of position in the detection zone…”.  It is not clear what “an encoding of position” refers to and requires correction.
Claim 35 recites “wherein the data analyzer is operable to identify ones of the light…”.  It is not clear what to which “ones” the claim is referring.  Appropriate correction is required.
Claims 39 and 40 recites “the ones”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim interpretation
It should be noted that the following claim interpretations have been used when examining this application.  "at least one reference feature produces a series of contrast variations along the flow path”, “the data analyzer is operable to identify the ones of the light intensity measurements obtained from the test region based on a rule correlating imaged positions…” are interpreted as containing intended use language and a structure deemed capable of performing such a use will be applied.  Applicant is reminded that these types of recited, intended uses which do not further delineate the structure of the claimed apparatus from that of the prior art have not been afforded patentable weight.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see 
Specifically should applicant be attempting to claim limitations of their software they should amend their claims to require that the data analyzer or processor is “configured to” or  “programmed to” carryout various intended uses being claimed for those process steps to be attributed more weight.  Their present recitation of “operable to perform operations” has been given the appropriate weight.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 31-43 and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polito et al. (US 2004/0018637) in view of Sherman et al. (5550362).
Polito teach a diagnostic system(100) for performing “lateral flow assays"(paragraph[0031]).  The system(100) comprises a housing (see figure 1) and a “cartridge receptacle (120)” with a port for receiving the cartridge(120) and test strip (200) where the sample is deposited on a sample receiving zone coupled to the flow path(Col. 4 teaches application region (260) and an assay region (250) [0033-0034]), a label that specifically binds a target analyte (Polito et al. teach first analyte binding agents, an analyte non-specific agent, and different detection agents [0034-0047]).  
Paragraph[0044-0053 ] teach the test strip(200) further comprises a control binding agent in a control zone (i.e., reference feature).  
Paragraph[0031] further teaches a computer system, such as a processor, memory, data input device such as keyboard(130) and data output device such as display(140) to permit user interaction in performing the assay that has been read on the claimed “data analyzer”.  Figure 2 shows the details of test cartridge(210) that  comprising a test strip(200) for performing a lateral flow assay.  The cartridge includes a sensor code for communicating with the computer system (paragraph[0032]).  The code can be a barcode(230) that is read by a second optical sensor(410) as shown in figure 4.  The sample is applied to the cartridge in the "application region(260)".  Paragraphs[0035-0043] the test strip(200) further comprises labeled particles that bind to the analytes of interest and provide optical results.  Paragraph[0044-0053 ] teach the test strip(200) further comprises a control binding agent in a control zone.  A reader is employed for reading the reaction on the test strip (paragraph[0056]).  Paragraph[0055] teaches data processor(300) is connected to a first sensor(340) and a second 
With regard to claims 56-58 and their indefiniteness, breadth and intended use, Polito et al. paragraphs[0054-0057]  teach processor(300) and memory(310) are programmed to interact and determine the analyte levels and has been read on the claimed “data analyzer comprising software”.  Further, Polito et al. teach in paragraphs [0067,0071,0092] the modification of parameters based upon the read parameter.  Polito further teach accessing an assay table following the barcode being read.
With regard to claim 31 and 41, 42, 43 Polito et al. do not teach a software package capable of calibrating the illumination source based on at least one light intensity measurement obtained from the illumination source region. 
	Sherman teach a method and apparatus for calibrating a bar code scanner and specifically that the bar code scanner contains circuitry including a programmable read-only memory (PROM) which stores data affecting the operation of other circuitry in the bar code scanner.  The operation of the bar code scanner can be optimized by being monitored by an adjustment circuit under the control of a computer, the adjustment circuit producing signals which change the data stored in the PROM.  Among the aspects of the bar code scanner which can be affected are optimization of the output signal, optimization of the signal which causes the bar code symbol to be illuminated, and response of the bar code scanner to the lack of a bar code symbol to read.  Sherman further teach an apparatus for producing a calibrated light beam, comprising: a programmable memory for storing a digital 
	It would have been obvious to a person of skill in the art at the time the invention was made to have used the device of Polito et al. alongside the improvements provided within the Sherman references for the calibration of bar codes scanners as such calibrations would have allowed Polito’s scanner to have operated optimally yielding more accurate results for an improved overall efficiency.
With regard to claim 32, and its indefiniteness, breadth and intended uses, paragraph[0062] teaches the alignment of the strip(220) can be controlled by an ”electrical field” and has been read on the claimed “the reference feature is aligned with respect to the test region”.  
	With regard to claim 33, and its indefiniteness, breadth and intended uses. The processor of Polito is interpreted as capable of performing this step.
	With regard to claim 34, and its indefiniteness, breadth and intended uses. The reference feature of Polito is interpreted as capable of performing this step.
	With regard to claim 35 and 40, and their indefiniteness, breadth and intended uses. The processor of Polito is interpreted as capable of detecting the reference feature (Bar code) and wherein the processor is capable of identifying light intensity measurements obtained from the test region by 
	With regard to claim 36-38 and its indefiniteness, breadth and intended uses [0062] teaches the alignment of the strip (220) is capable of being controlled by an electrical field.
With regard to claim 39, and its indefiniteness, breadth and intended uses. The device of Polito is interpreted as being capable of detecting a series of contrast variations along a flow path.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-43 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10191043. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented system of the ‘043 patent recites the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                         7/28/2021